Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 19, 2015

                                     No. 04-14-00904-CR

                               Jonathan Matthew ESCOBEDO,
                                         Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                               Trial Court No. 13-09-0117-CRA
                         Honorable Donna S. Rayes, Judge Presiding


                                        ORDER

        Sentencing in this case was imposed on October 16, 2014, and a notice of appeal was
filed the same date. On April 6, 2015, this court issued a late brief notice. Appellant received
substitute appellate counsel on June 9, 2015. On June 16, 2015, this Court issued an order
requiring appellant’s brief to be filed by July 17, 2015. This Court extended this deadline to
August 17, 2015. Appellant’s attorney now requests an additional 45 days to file the brief.

        Based upon the age of this appeal and multiple extensions already granted totaling more
than 60 days, this Court may not allow appellant’s counsel an additional 45 days. It is ordered
appellant’s brief be filed in this Court no later than September 8, 2015. No further extensions
will be allowed.

                                                    _________________________________
                                                    Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court